                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF NEW MEXICO


    In re: MICHAEL JACQUES JACOBS ,                                                 Case No.: 19−10685−ta13

                     Debtor.


                   ORDER RESULTING FROM PRELIMINARY CONFIRMATION HEARING
                   AND ON THE MOTION TO DISMISS FILED BY THE TRUSTEE (DOC 42)

        This matter came before the Court on August 13, 2019 for a preliminary hearing on confirmation of the
   Debtor's Chapter 13 Plan and on the Motion to Dismiss filed by the Trustee (doc 42) Counsel and parties were
   noted on the record. Being sufficiently advised, the Court ORDERS:

   1.   Confirmation hearing. A preliminary hearing on confirmation is continued for Tuesday, September 17,
   2019, at 09:00 AM, before the Honorable David T. Thuma in Judge Thuma's Hearing Room, Pete V. Domenici
   U.S. Courthouse, 333 Lomas Blvd. NW, 5th Floor, Albuquerque, NM 87102.

   2.   Deadline to respond to the Trustee's document request.      Debtor shall respond to the Trustee's request for
   documents by (N/A).

   3.    Deadline to file tax returns. All unfiled state tax returns and tax reports shall be delivered to counsel for
   the State of New Mexico Taxation and Revenue Department no later than (N/A), with copies to the Chapter 13
   Trustee.

   4.   Deadline to file plan.    Not later than (N/A), Debtor shall file and give notice of any amendments to the
   Chapter 13 Plan.

   5.    Deadline to file schedules, or other amendments. Not later than August 27, 2019, Debtor shall file and
   give notice of any amendments to the bankruptcy schedules, or statement of financial affairs.




                                                            Hon. David T. Thuma
                                                            United States Bankruptcy Judge
Entered: 8/22/19

Copies to:
Debtor and all case participants via CM/ECF.

                                                                                                        nm_oresultprlmconfhrg.jsp




      Case 19-10685-t13          Doc 63      Filed 08/22/19       Entered 08/22/19 14:19:43 Page 1 of 1
